IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


SAROEUN CHHAB,                               : No. 80 EM 2016
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
PHILADELPHIA COURT OF COMMON                 :
PLEAS, FIRST JUDICIAL DISTRICT,              :
                                             :
                    Respondent               :


                                        ORDER



PER CURIAM

      AND NOW, this 22nd day of July, 2016, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary

Relief is DENIED.

      Justice Mundy did not participate in the consideration or decision of this matter.